TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 23, 2013



                                    NO. 03-12-00648-CV


                            City of Georgetown, Texas, Appellant

                                               v.

                         Lower Colorado River Authority, Appellee




          APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE FIELD
                DISSENTING OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

order: IT IS THEREFORE considered, adjudged and ordered that the order of the trial court is

in all things affirmed. It is FURTHER ordered that the appellant pay all costs relating to this

appeal, both in this Court and the court below; and that this decision be certified below for

observance.